261 S.W.3d 582 (2008)
Monty CAMPBELL, Appellant,
v.
Robert Vincent CAMPBELL, Respondent.
No. WD 67476.
Missouri Court of Appeals, Western District.
June 17, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 29, 2008.
Application for Transfer Denied September 30, 2008.
*583 Monte Campbell, Alta Loma, CA, pro se.
Sherry D. DeJanes, Kansas City, MO, for respondent.
Before Div IV: HOWARD, C.J., LOWENSTEIN and NEWTON, JJ.

ORDER
PER CURIAM.
Monty Campbell appeals the judgment entered on his petition seeking discovery of assets in the estate of his mother, his claim of breach of fiduciary duty against his brother, Robert Campbell, and the trial court's approval of the final settlement of the estate of his mother. Upon a review of the record, this court determines that the trial court did not err in granting a directed verdict on the breach of fiduciary duty claim, entering summary judgment in favor of the defendant on the request for discovery of assets, and approving the final settlement of the estate. A lengthy published opinion would serve no jurisprudential purpose and the parties have received a memorandum setting forth the reasoning of this court. Judgment affirmed. Rule 84.16(b).